Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the examiner.
Status of Claims
In the documents filed on 10/13/2021: 
Claim(s) 1, 15 and 18 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4 has/have been canceled. 
Claim(s) 1-2 and 5-19 is/are pending in this application.
Claim(s) 1-2 and 5-19 have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:


For example, claim 9 depends on claim 7 and comes after claim(s) 8 which depends on claim 1. Claim 9 should come before claim(s) 8 because of its dependency on claim 7 (claim 9 should come immediately after claim 7).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohamed (DE 102009058488).

receiving, at a controller (Mohamed ¶[23]), sensor data of at least one sensor system (Mohamed Fig. 1 element 12a-c ¶[7, 14, 23]); 
identifying, by the controller, objects, free-space boundaries and roadway limitations based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); 
defining, by the controller: 
at least one lane segment to have a closed lane segment boundary (Mohamed Fig. 2 element 28 ¶[28]), based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 
generating, by the controller, the computer model having the defined lane, the computer model being available to a driver assistance system of the vehicle (Mohamed ¶[2, 10-13, 18, 27-30]); 
determining, by the driver assistance system, based on the computer model, a vehicle- related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed); and 
controlling the vehicle, by the driver assistance system, in an automated driving mode based on the computer model (Mohamed ¶[2, 10-13, 18, 27-30]).

With respect to claim 15 Mohamed teaches a surround model unit, comprising: 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Mohamed Fig. 1 element 12a-c, Fig. 2 ¶[7, 14, 23, 28, 31]); and 
a processor (Mohamed ¶[23]) that executes processing to: 
identify objects, free-space boundaries and roadway limitations based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]), 
define: 
at least one lane segment to have a closed lane segment boundary(Mohamed Fig. 2 element 28 ¶[28]), based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 
determine a vehicle-related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed), and 
generate a computer model of the area surrounding the vehicle, the computer model having the defined lane (Mohamed ¶[2, 10-13, 18, 27-30]); and 


With respect to claim 18 Mohamed teaches a vehicle, comprising: 
at least one sensor system for detecting surroundings of the vehicle (Mohamed Fig. 1 element 12a-c ¶[7, 14, 23]); 
a surround model unit, comprising (Mohamed ¶[23]): 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); and 
a processor (Mohamed ¶[23]) that executes processing to: 
identifying, by the controller, objects, free-space boundaries and roadway limitations based on the sensor data (Mohamed Fig. 2 ¶[7, 14, 23, 28, 31]); 
define: 
at least one lane segment to have a closed lane segment boundary (Mohamed Fig. 2 element 28 ¶[28]), based on each of the identified objects, free-space boundaries and roadway limitations, and such that the closed lane segment boundary bounds a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled (Mohamed Fig. 2 element 28 ¶[28] note: “a set of lane segments” includes just 1 segment); 

determine a vehicle-related distance with respect to the lane segment boundary of the lane (Mohamed ¶[1, 10-13, 18, 27-30] See ¶[30] especially where distance control is performed); and 
a driver assistance system (Mohamed ¶[2, 10, 30]) that receives the computer model, including the defined lane, from the surround model unit, wherein the driver assistance systems controls the vehicle in an automated driving mode, based on the computer model, to regulate at least one operating parameter of the vehicle based on the defined lane (Mohamed ¶[2, 10-13, 18, 27-30]).

With respect to claim 2 Mohamed teaches a method, wherein the at least one lane segment boundary is a front lane segment boundary, a rear lane segment boundary, a left lane segment boundary or a right lane segment boundary (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 5 Mohamed teaches a method, wherein the lane segment is determined based on traffic lane boundaries (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 7 Mohamed teaches a method, wherein a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary (Mohamed ¶[7-8, 24, 28] note: ¶[7-8, 24] teaches that the virtual lane taught by Mohamed is updated in 

With respect to claims 8 and 9 Mohamed teaches a method, wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary (Mohamed ¶[7-8, 24, 28] note: ¶[7-8, 24] teaches that the virtual lane taught by Mohamed is updated in real time as well as analyzing how it changes in real time which would necessitate determining the acceleration of a change in the vehicle-related distance in order to keep the boundary up to date).

With respect to claim 10 Mohamed teaches a method, wherein a type of lane segment boundary is determined for the at least one lane segment boundary (Mohamed Fig. 2 element 28 ¶[28] at least left and right boundary).

With respect to claim 11 Mohamed teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a roadway course and/or a traffic lane boundary (Mohamed Fig. 2 element 28 ¶[28]).

With respect to claim 12 Mohamed teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a predicted travel route course (Mohamed Fig. 2 element 28 ¶[28] note: the area shown in front of the vehicle reads on the predicted course).

With respect to claim 13 Mohamed teaches a method wherein at least one confidence value is indicated for the lane segment, and the confidence value indicates a probability by which free traveling can take place on the lane segment (Mohamed ¶[7]).

With respect to claim 16 Mohamed teaches a driver assistance system of a motor vehicle, comprising: 
a control unit of the driver assistance system (Mohamed ¶[2, 10-13, 18, 27-30]), the control unit being configured to receive a lane from a surround model unit according to claim 15 (See rejection of claim 15 above); and 
the control unit being further configured to regulate at least one operating parameter of the motor vehicle based on the received lane from the surround model unit (Mohamed ¶[2, 10-13, 18, 27-30]).

With respect to claim 17 and 19 Mohamed teaches a method wherein the at least one operating parameter is a speed or a distance of the vehicle from a traffic participant driving ahead of the vehicle (Mohamed Fig. 2 element 110 ¶[28]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (DE 102009058488, English translation provided and referenced for the sake of this action) Schmitz (US 200/80258884).

With respect to claim 6 Mohamed does not teach a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle, at least a second lane segment is assigned to a traffic lane not traveled by the vehicle, and the first lane segment and the second lane segment have an at least partially, common lane segment boundary.
Schmitz teaches a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle (Schmitz Fig. 3 element 212-214 ¶[24] note: the segment denoted by the boundaries of 212-214), 
at least a second lane segment is assigned to a traffic lane not traveled by the vehicle (Schmitz Fig. 3 element 214-216 ¶[24] note: the segment denoted by the boundaries of 214-216), and 
the first lane segment and the second lane segment have an at least partially, common lane segment boundary (Schmitz Fig. 3 element 214 ¶[24]).
Thus as shown above Mohamed teaches a base invention of a system for creating a lane segment and Schmitz teaches creating multiple lane segments wherein each lane segment is assigned a traffic lane and share at least one boundary. These two references are analogous to .


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (DE 102009058488, English translation provided and referenced for the sake of this action) in view of Zeng (US 2014/0032108).
	
With respect to claim 14 Mohamed does not clearly teach a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary.
Zeng teaches a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the 
Thus as shown above Mohamed teaches a base invention of a system for determining lane segment boundaries around a vehicle and Zeng teaches wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary. These two references are analogous to one another because they are both drawn to determining lane boundaries around a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Mohamed to apply the teachings of Zeng because the teaching of wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary taught by Zeng was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for determining lane segment boundaries around a vehicle taught by Mohamed to yield the advantage allowing the system to detect potential false data thus making the system more accurate and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665